UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1222



JUANA DAVIS,

                                              Plaintiff - Appellant,

          versus


PEE DEE COALITION AGAINST DOMESTIC AND SEXUAL
ASSAULT; ELLEN HAMILTON, Executive Director;
DEBBIE BARRETT, Manager,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-98-3851-4-22)


Submitted:     May 31, 2001                 Decided:   June 13, 2001


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John A. Gaines, Florence, South Carolina, for Appellant. Arthur E.
Justice, Jr., TURNER, PADGETT, GRAHAM & LANEY, P.A., Florence,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Juana Davis appeals the district court’s order and judgment

granting summary judgment to the Pee Dee Coalition Against Domestic

And Sexual Assault and two of its employees.     On appeal, Davis

contends that the district court erred by finding that she failed

to establish a prima facie case of retaliation for having engaged

in protected contact. We have reviewed the record and the district

court’s order and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.      See Davis v. Pee Dee

Coalition, No. CA-98-3851-4-22 (D.S.C. Jan. 19, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2